Citation Nr: 0026497	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 2000, the veteran testified before a Veterans Law 
Judge at a videoconference hearing.  Correspondence in the 
claims file indicates that the veteran accepted that hearing 
in lieu of an "in-person" hearing before a Board member.  
See 38 C.F.R. § 20.700(e) (1999). 


REMAND

A June 1996 rating action granted service connection for 
lumbosacral strain.  In his January 1999 request to reopen 
his claim for a higher evaluation, the veteran indicated that 
his back had deteriorated.  Subsequently obtained medical 
records include findings of degenerative disease and 
sciatica.  The issue that has been certified by the RO for 
consideration by the Board is entitlement to an increased 
evaluation for the service-connected low back strain.  
However, the additional medical evidence raises an 
inextricably intertwined issue of service connection for the 
additional low back pathology, other than low back strain.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded as it alleges increased 
disability.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Since the veteran has submitted a well-grounded 
claim, the VA has a duty to assist in developing that claim.  
See Littke v. Derwinski, 1 Vet. App. 90, 91-92 (1990).  At 
his April 2000 videoconference hearing, the veteran stated 
that he sought treatment for his back at a VA facility 
several times per month.  The RO has included the treatment 
records through April 1999, and the veteran submitted records 
dated in March 2000.  It appears that there are still 
outstanding treatment records that have not yet been 
associated with the claims file.  VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
VA is on notice that additional pertinent medical records may 
exist, the case must be remanded for further development with 
regard to this issue. 

The duty to assist also includes an examination that 
adequately evaluates the functional impairment due to pain 
caused by the service-connected back condition.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).   

Review of the evidence herein indicates that further 
development is necessary.  To ensure that the VA has met its 
duty to assist in developing the facts pertinent to the 
veteran's claims, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may have 
treated him for a low back disorder since 
1999.  After any necessary authorization 
for release of medical information is 
secured from the veteran, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran but not already obtained. 

2.  After the aforementioned documents 
have been obtained to the extent 
possible, the veteran should be scheduled 
for an examination by an appropriate 
specialist to determine the nature and 
extent of all disorders of the veteran's 
low back and the current severity of 
service-connected low back disability.  
All indicated studies deemed appropriate 
should be performed and all conclusions 
or diagnoses should be reported in 
detail.  The examiner should fully 
identify all symptoms, including the 
presence of any back spasm and range of 
motion in degrees, and record every 
related complaint from the veteran.  The 
examiner is requested to specifically 
comment on: i) whether pain is visibly 
manifested on movement; ii) the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected low back disability; iii) the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or iv) the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back disability (as opposed 
to any other back pathology including 
disc disease).  The examiner must 
specifically state whether the veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated back pathology.

The examiner should specifically identify 
all low back disorders that the veteran 
has, either shown on examination or shown 
in the medical records.  The examiner 
should offer an opinion as to whether any 
current low back disorder, other than low 
back strain, can be attributed or 
causally related to the back injuries 
during service.  To the extent possible, 
the examiner should identify which 
symptoms are attributable to service-
related disorder.  Any symptom that 
cannot be dissociated from the service-
connected disorder or another nonservice-
connected disorder should also be 
specified.  The claims file and a copy of 
this remand must be made available to the 
examiner for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should undertake any 
other indicated development, then 
readjudicate the issue of entitlement to 
an increased rating for low back strain, 
and, as appropriate, the issue of service 
connection for any disorder of the low 
back found on examination, other than low 
back strain.  In rating the service-
connected low back disability, the RO 
should consider DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and other applicable case 
law and diagnostic criteria and 38 C.F.R. 
§§ 4.40, 4.45 (1999).  

If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should then be prepared and 
furnished to the veteran and his 
representative.  They should be informed 
of the applicable period in which to 
respond.  If applicable, the veteran 
should also be notified of the 
determination regarding service 
connection for low back disability, other 
than lumbosacral strain, and any 
associated appellate rights as to that 
matter. Only those issues that have been 
fully developed should then be certified 
for appellate review.   

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  In taking this 
action, the Board implies no conclusion, either legal or 
factual, as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by not 
reporting for any scheduled examinations may result in the 
denial of the higher rating claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1995), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

